Citation Nr: 1218129	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

What rating is warranted for a lumbar strain with Tarlov's cyst from December 16, 2005?


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  For the period from December 16, 2005, the Veteran's lumbar strain with Tarlov's cyst has not been manifested by forward thoracolumbar flexion less than 60 degrees; by a combined range of thoracolumbar motion less than 120 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Neither a separately ratable neurological impairment nor incapacitating episodes due to an intervertebral disc syndrome have been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a lumbar strain with Tarlov's cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the RO granted service connection for lumbar strain with Tarlov's cyst in a June 2006 rating decision, and assigned a noncompensable rating effective December 16, 2005.  The Veteran expressed disagreement with the rating assigned.  In October 2007, the RO granted a 10 percent rating for the Veteran's lumbar strain disability, effective the December 16, 2005 date of the award of service connection.  The Veteran appealed the rating assigned.

The Veteran's lumbar strain with Tarlov's cyst is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).

VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, lumbar forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).

The pertinent evidence of record includes the Veteran's service treatment records from just prior to his discharge from active duty service which reflect that he was treated for complaints of low back pain.  In September 2005, the examiner noted an assessment of low back pain, but a straight leg raising test was negative.  In October 2005, the examiner noted a paraspinal muscle spasm and pain with range of lumbar motion.  A November 2005 MRI of the lumbar spine revealed an interspinal perineural cyst.  In December 2005, the Veteran was assessed with mechanical low back pain and an incidental finding of Tarlov's cyst.  

Following service, the Veteran was afforded a VA QTC examination in April 2006.  On examination, the Veteran complained of "crushing," constant low back pain, but he denied stiffness or weakness.   He reported pain with physical activity, that was relieved by rest and medications including Naproxen and Motrin.  He rated his pain level as 9/10.  Other treatment included a TENS unit and physical therapy.  He denied periods of incapacitation.  Functional impairment included limitations in prolonged standing, bending, and heavy lifting.  The Veteran indicated that he not lost any time from work due to this disability.

On physical examination, the examiner observed that the Veteran's gait and posture were both normal.  There was no radiating pain on movement.  While there was tenderness, there was no muscle spasm.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed flexion to 90 degrees, with pain beginning at 10 degrees, and extension to 30 degrees with pain also beginning at 10 degrees.  Right and left lateral flexion and rotation were each to 30 degrees.  The examiner opined that joint function of the spine was additionally limited by pain and fatigue following repetitive use.  Range of motion was not additionally limited by weakness, lack of endurance, or incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, and lack of endurance or incoordination additionally limited joint function in terms of degrees.  He indicated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   On neurological examination, motor function and sensory function were within normal limits.  Knee and ankle jerks were 2+ bilaterally.  A lumbar spine x-ray was within normal limits.  Diagnoses of lumbar strain and Tarlov's cyst were assigned.  The examiner noted that subjective factors including history of pain with prolonged standing or bending, and objective factors were slight tenderness and pain examination.

VA outpatient treatment records include an August 2007 report noting that the Veteran complained of chronic mechanical low back pain with left leg numbness.  He reported worsening symptoms and indicated that his medications were not as effective in controlling pain.  He requested surgical intervention for his back pain.   The treating nurse noted that there was full range of back motion with mild tenderness on palpation and no muscle spasm.  Straight leg raising was negative bilaterally, and strength was full and equal.  Sensation was intact to light tough.  An x-ray of the lumbar spine was normal.  The examiner diagnosed chronic mechanical low back pain, a history of Tarlov's cyst, and spina bifida occulta L5.  

A September 2007 lumbar spine MRI revealed findings that were within normal limits, outside of an epineural cyst with a measurement of 40 by 18 millimeters.  

On VA outpatient treatment in May 2008, the Veteran complained of constant low back pain.  The examiner noted that the Veteran had an incidental Tarlov's cyst, which was generally a benign perineural cystic growth that did not require any intervention.  The Veteran indicated that he tried a TENS unit with no significant relief.  He also reported paresthesias in the left thigh region after prolonged sitting.  There was no lower extremity weakness.  The Veteran reported current pain rated an 8 out of 10.  Average pain was 2 to 4 out of 10 with Motrin.  The Veteran was assessed with chronic low back pain with no evidence of lumbar radiculopathy.  The examiner noted that pain appeared to be myofascial.  

A May 2009 VA outpatient treatment report reflects that the Veteran complained of occasional back spasms.  A June 2009 lumbar spine x-ray was within normal limits.

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 10 percent for lumbar strain with Tarlov's cyst have not been met at any point from December 16, 2005.

As noted above, under the General Rating Formula, a 20 percent rating is warranted when forward thoracolumbar flexion is not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, there is no evidence of an abnormal gait or abnormal spinal contour.  Additionally, there is no evidence that thoracolumbar flexion has been limited to less than 60 degrees, or that the combined range of thoracolumbar motion has ever been limited to less than 120 degrees.  The April 2006 examination revealed flexion to 90 degrees, full extension, and full lateral rotation and lateral flexion on both sides.  There is no medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

While the appellant clearly reports pain, pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and examiners have not found additional compensable functional impairment due to weakness and fatigue.  In this regard, the April 2006 examiner was unable to provide a degree of additional limitation due to such factors as fatigue without resort to speculation.  The RO, however, has already awarded a 10 percent rating in consideration of any additional limitation caused by such factors, given that the Veteran's lumbar spine disability does not meet the criteria for a compensable rating otherwise.  In view of the fact that the Veteran's range of motion has repeatedly been shown to be full on examination and in treatment records, the Board finds no basis to award an even higher rating based upon any additional functional impairment due to factors such as pain, fatigue, or weakness.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  While the Veteran has subjective complaints of pain radiating to the lower extremities, neurologic testing on examination has been within normal limits, and a diagnosis of radiculopathy was not clinically confirmed.  As a result, there is no evidence warranting separate, compensable ratings under this provision.

Although the  rating criteria sets forth rating criteria for an intervertebral disc syndrome on the basis of incapacitating episodes, here, the disability has not involved an intervertebral disc syndrome at point since December 16, 2005.

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

For all the foregoing reasons, there is no basis to assign a staged rating for the Veteran's lumbar strain with Tarlov's cyst, pursuant to Fenderson.  The claim for a higher initial rating must be denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

For the period from December 16, 2005, entitlement to a rating in excess of 10 percent for lumbar strain with Tarlov's cyst, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


